First, allow me to extend my congratulations to you, Mr. President, on your assumption of the presidency. I am convinced that under your leadership the General Assembly will swiftly and successfully advance its work.
Every minute, as I speak, 12 children die of hunger, and more than 100 are born to extreme poverty. Dozens die from preventable diseases, which we have been able to cure for decades, and it is our responsibility — that of the people in this Hall — to do everything in our powers to help them.
The challenges that we face often do not require difficult strategies or unprecedented amounts of money. They require only our dedication and true leadership, which includes both sides: those who can help give up on ignorance and selfishness and those who receive the help to make the people their first priority.
I therefore want to commend you, Sir, for choosing such a sound focus for this year’s session of the General Assembly, namely, on our people and striving for peace and a decent life for all in sustainable conditions. Indeed, there is no bigger responsibility of us as political leaders than to take care of the planet and serve its people. Building safe, healthy, prosperous and just societies for every individual is not a mere ambition. It is our duty. It is the reason that our people entrust us with the power to act on their behalf and to make use of the limited resources that our societies generate.
Our devotion to shared principles, virtuous ambition to keep promises and ability to deliver results are the three most vital components of all respectable public service, and there are no stronger enemies to the effort to make a real difference in the world than egoism, ignorance and narrow-minded national or personal interests. Respect for the principles of peace and security is essential to living in dignity for all our people. Those principles have been at the very core of the Organization since its establishment. The first and the most important responsibility for us as leaders and Members of the United Nations is to adhere to those principles and values, enforce them and punish those who violate them.
Yet far too many people are dying in senseless conflicts or suffering in displacement as a result of the violence. The enormous human tragedies, the material damage caused by armed conflicts, and the refugee crisis deplete much-needed resources that could otherwise go to social and economic development. The bloody reality of our times is a painful reminder of our ignorance and egoism.
Every year after this gathering, we all return to our homes. But there are more than 60 million people who have no such place — people who had to leave everything behind to save their lives and run away from poverty or the horrors of war. Those people do not ask too much. They just want to have a place to live, to raise children, to prosper with their loved ones. We need to make those people feel at home again.
The way we treat our own people is as important to international peace and security as the way we treat each other. Recent findings about the use of chemical weapons by the Al-Assad regime in Syria against his own citizens should alarm us all as much as the atrocities in Raqqa, Mosul and many other places. All such horrors demonstrate how little respect is being paid to human lives and to the very principle of humanity, especially when power games are played. Our resolve to act when United Nations principles are at stake is often the last hope for those who desperately wait for our help, trapped in the middle of deadly violence in the ruins of what they used to call their homes.
We are witness to short-sighted interests built on spreading instability that are undermining collective efforts to secure peace and security. The very core of the Charter of the United Nations for securing peaceful coexistence among nations is crippled in the name of the selfish pursuits and egoism of the so-called spheres of influence — a fancy phrase too often misused to cover violations of the international order and justify disrespect for sovereignty. It is a dangerous game of tragic outcomes and unintended consequences. We in Europe can see it too: Ukraine, Georgia and Moldova all know the price of peace. They are all aware of the pain resulting from their sovereignty being undermined by an aggressive neighbour — a neighbour that thinks the rules do not apply to it.
We should therefore not be surprised when things get out of control and cause enormous and irreparable damage to people, to countries and to this planet. Today we face one of the worst threats to international peace and security in recent history: North Korea openly threatens our world with nuclear weapons. Such grave disrespect for human life cannot be tolerated. I strongly call on the North Korean regime to terminate its development of weapons of mass destruction and to return to the path of dialogue and building peace on the Korean peninsula.
We need collective resolve in the very spirit of the Charter of the United Nations. The Organization must be firm in its principles and stand for the purpose for which it was created. Some of us have a special responsibility to do so on a regional or international level. There is no room for geopolitical games or economic gains at the expense of our common security. Millions of human lives at stake.
We live in the most prosperous time in the history of humankind. We have all the tools and enough resources to help every human being on this planet live a life in dignity, free from fear or hunger. But there is one challenge that will test all the limits of our ability to lead, act together, adapt and reinvent our societies and the way we live our lives. We are beginning to see and feel the sinister consequences of our actions on the environment. Be it 100-year floods taking place with high frequency, hurricanes that strike harder than before, or devastating droughts that force people to abandon their homes, such disasters are not warnings of future climate change; they are powerful natural events are features of the new environment we live in now.
Last year’s adoption of the Paris Agreement on Climate Change was an unprecedented demonstration of collective will to address the challenges arising from the climate change our societies must face. It may be remembered as a unique effort of the present generation of humankind to mitigate the consequences of our impact on the environment. It may become our ultimate legacy: a chance for our children to adapt and live happily and safely again in the changed environment.
Our devotion to common principles, our virtue in keeping our promises and our ability to deliver results on this issue is more crucial than ever. No money or short- term economic interests could possibly compensate for the irreparable damage if we fail to act together and change our irresponsible behaviour. The price of such planetary ignorance will be much higher than any we have ever paid.
Slovakia understands the urgency for collective action. We pushed for the swift ratification of the Paris Agreement under our presidency of the European Union last year. I confirm today that we will implement all the national measures necessary to fulfil our obligations, because the Paris Agreement must be implemented in full.
The Organization has served us well for decades. It has faced tough challenges — it excelled in some, it may have failed in others, but it has been the best we have had, with countless successes and well-deserved global authority. There are many pressing issues in today’s world that had not been foreseen when the United Nations was created. Who would have imagined that one of the most important topics on the United Nations agenda would be climate change? And yet we demonstrate that we can tackle such challenges. But it would be naive to think that just by applying the same old procedures we can achieve new results and address any new and unforeseen troubles. Just like any other organization, we need to adapt to changes. I strongly believe that we are capable of such adaptation. However, let me emphatically underline that, while we strive for reform to be more efficient, the very core of the United Nations must be respected without exception.
In order to succeed, all of us will be required to be responsible leaders. We must give up on national egoism and ignorance. We must stand true to the principles of the Charter of the United Nations and be honest with each other by keeping the promises that we make and delivering results, both in words and in deeds. That is because there is no more noble task for us than to serve our people and strive to allow them to live in peace, dignity and prosperity.